DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 20/12/2020 has been entered. Claims 1-24 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,425,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US Pub 2005/0001271).
Regarding claim 1, Kobayashi (fig. 4) teaches an integrated circuit, comprising:
a first conductive structure (gate electrode GE142, [0098]) including a substantially linear portion that extends in a first direction, the substantially linear portion of the first conductive structure including a first section (overlapped section between GE142 and PM142) that forms a gate electrode of a first transistor of a first transistor type, and the substantially linear portion of the first conductive structure including a second section (overlapped section between GE142 and NM142) that forms a gate electrode of a first transistor of a second transistor type;
a second conductive structure (gate electrode GE141, [0098]) including a substantially linear portion that extends in the first direction, the substantially linear portion of the second conductive structure including a first section (overlapped section between GE141 and PM141) that forms a gate electrode of a second transistor of the first transistor type, and the substantially linear portion of the second conductive structure including a second section (overlapped section between GE141 and NM141) that forms a gate electrode of a second transistor of the second transistor type, wherein a size of the first section of the second conductive structure as measured in the first direction is larger than a size of the first section of the first conductive structure as measured in the first direction; and
a third conductive structure (dummy gate electrode DM141, [0105]) positioned between the first and second conductive structures, wherein the first, second, and third conductive structures have a substantially equal length as measured in the first direction, wherein the third conductive structure does not form part of a transistor at a location between the first and second conductive structures.
Regarding claim 4, Kobayashi teaches the integrated circuit as recited in claim 1, wherein

Regarding claim 6, Kobayashi teaches the integrated circuit as recited in claim 1, wherein
the first conductive structure (GE142) has a lengthwise centerline oriented to extend in the first direction through a center of the first conductive structure, wherein the second conductive structure (GE141) has a lengthwise centerline oriented to extend in the first direction through a center of the second conductive structure, wherein the third conductive structure (DM141) has a lengthwise centerline oriented to extend in the first direction through a center of the third conductive structure, wherein the first, second, and third conductive structures are positioned such that a distance as measured in a second direction perpendicular to the first direction between their lengthwise centerlines is an integer multiple of a gate electrode pitch (fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Yano (US Pat 7,538,368).
Regarding claim 2, Kobayashi (fig. 4) teaches the first, second, and third conductive structures, but does not teach each of the first, second, and third conductive structures has a substantially equal size.
Yano teaches wherein each of the first, second, and third conductive structures (508 509 510, fig. 5) has a substantially equal size as measured in a second direction perpendicular to the first direction 
It would have been obvious to one or ordinary skill in the art before the effective filing of the invention to have formed the conductive structures of Kobayashi with conductive structures 508-510 of Yano in order to "receive at its gate an inverted scan enable signal area", as taught by Yano, column 15, lines 15-17.
Regarding claim 5, Kobayashi (fig. 4) teaches terminals (I/O141 and I/O142), but does not teach a diffusion terminal electrically connected to the power supply.
Yano (fig. 6) teaches wherein the first transistor of the first transistor type includes a diffusion terminal electrically connected to a power supply (power source, col. 15, lines 8-17), and wherein the second transistor of the first transistor type includes a diffusion terminal electrically connected to the power supply, and wherein the first transistor of the second transistor type includes a diffusion terminal electrically connected to a reference ground potential ("grounded at its source", col. 15, lines 15-16), and wherein the second transistor of the second transistor type includes a diffusion terminal electrically connected to the reference ground potential.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892